Exhibit 10.1

 



AGREEMENT TO CONVERT CERTAIN PROMISSORY NOTES

 

This Agreement (the “Agreement”) dated as of [______] __, 2014, by and among
Good Earth Energy Conservation, Inc. (“Good Earth”), eFleets Corp. (the
“Company”) and [______] (the “Holder”).

 

WHEREAS, the Holder was issued the Secured Convertible Promissory Notes as set
forth on Exhibit “A” attached hereto (collectively referred to herein as the
“Notes”);

 

WHEREAS, the Notes are convertible into the number of shares of the Company’s
restricted Common Stock as set forth on Exhibit A;

 

WHEREAS, the Company has filed a registration statement with the Securities and
Exchange Commission (Securities and Exchange file number 333-195673 (the
“Registration Statement”) with respect to an underwritten public offering (the
“Offering”);

 

WHEREAS, upon the closing of the Offering, the Holder desires to convert all of
the Notes into the Company’s restricted Common Stock as set forth in Exhibit A;

 

NOW, THEREFORE, in consideration of the foregoing and on the basis of the
respective representations, warranties, covenants, agreements, undertakings and
obligations set forth herein, and intending to be legally bound hereby, the
parties agree as follows:

 

ARTICLE 1

CONVERSTION OF THE NOTE

 

1.           Conversion of the Notes. Provided that the closing of the Offering
occurs on or before [____], upon the closing of the Offering and without any
further action or consent of the Holder, the Company or Good Earth, the Notes
shall automatically be converted into the number of the Company’s restricted
Common Stock set forth on Exhibit A attached and at such time such Notes will be
deemed null and void and of no further effect. If the Offering does not close by
[____], 2014, the Notes shall continue to be outstanding until converted by the
Holder, repaid by the Company or otherwise satisfied. For avoidance of doubt the
conversion price used to determine how many shares of the Company’s restricted
Common Stock shall be issued to the Holder upon conversion of the Notes shall be
equal to the per share price of the Common Stock sold in the Offering provided
that if such price is more than the current conversion price of the Notes then
the conversion price will be the current conversion price of the Notes.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

2.           Representations and Warranties of the Company. The Company
represents and warrants to the Holder as follows:

 

(a)          The Company is a corporation duly organized, validly existing, and
in good standing under the laws of Nevada.

 

(b)          This Agreement has been duly executed and delivered by Company and
constitutes the valid, binding and enforceable obligation of Company, subject to
the applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and rights of stockholders.

 



-1-

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF HOLDER

 

3.           Representations and Warranties of Holder.

 

The Holder hereby represents and warrants to the Company as follows:

 

(a) Authority. This Agreement has been duly executed by Holder, and when
delivered by Holder in accordance with the terms hereof, will constitute the
valid and legally binding obligation of Holder, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) Own Account. Holder understands that the shares of the Company’s Common
Stock being issued upon conversion of the Notes (the “Shares”) are “restricted
securities” and have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or any applicable state securities law and is
acquiring the Shares as principal for Holder’s own account and not with a view
to or for distributing or reselling such Shares or any part thereof in violation
of the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Shares in violation of the Securities Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other persons to distribute or regarding the
distribution of such Shares (this representation and warranty not limiting
Holder’s right to sell the Shares pursuant to an effective registration
statement or otherwise in compliance with applicable federal and state
securities laws) in violation of the Securities Act or any applicable state
securities law.

 

(c) Holder’s Status. Holder is an “accredited investor” as defined in Rule
501(a) under the Securities Act. Holder is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. Holder has (i) a preexisting
personal or business relationship with the Company or one or more of its
directors, officers or control persons or (ii) by reason of Holder’s business or
financial experience Holder is capable of evaluating the risks and merits of
this investment and of protecting Holder’s own interests in connection with an
investment in the Shares.

 

(d) Experience of Holder. Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Holder is able to bear the economic risk of an
investment in the Shares, and, at the present time, is able to afford a complete
loss of such investment.

 

-2-

 

 



(e) General Solicitation. Holder is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f) Receipt of Information. Holder believes it has received all the information
it considers necessary or appropriate for deciding whether to purchase the
Shares. Holder further represents that through its representatives it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and the business, properties
and financial condition of the Company and to obtain additional information (to
the extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access.

 

ARTICLE 4

MISCELLANEOUS

 

4.1            Delivery of Shares. Within fifteen days of the Closing of the
Offering, the Company shall deliver to the Holder shares representing the Shares
purchased pursuant to this Agreement.

 

4.2           Further Assurances By its signature hereto, each party consents
and agrees to all of the transactions contemplated hereby. Each party hereto
shall execute, deliver, file and record any and all instruments, certificates,
agreements and other documents, and take any and all other actions, as
reasonably requested by any other party hereto in order to consummate the
transactions contemplated hereby and, in the case of the Company, to ensure that
Holder receive in full the benefits of the equity interests to which they are
entitled hereby.

 

4.3           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
made if (i) sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) hand delivered, (iii) sent by prepaid overnight carrier,
with a record of receipt or (iv) sent by facsimile (with confirmation of
receipt), to the parties at the following address (or at such other addresses as
shall be specified by the parties by like notice):

 

(i)To the Company:

eFleets Corporation

7660 Pebble Drive, Fort Worth

Texas, Texas 76118

Fax Number (817) 616-3162

Attention: James Emmons

 

(ii)To Holder: As set forth on the signature page to this Agreement.

 



-3-

 

 

Each notice or other communication shall be deemed to have been given on the
date received.

 

4.4           Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to the subject matter hereof.

 

4.5           Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be a part
of this Agreement or to affect the meaning or interpretation of this Agreement.

 

4.6           Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.

 

4.7           Governing Law and Jurisdiction. This Agreement and all issues
arising out of this Agreement will be governed by and construed solely and
exclusively under and pursuant to the laws of the State of New York as applied
to agreements among New York residents entered into and to be performed entirely
within New York. Any action brought concerning the transactions contemplated by
this Agreement shall be brought only in the civil or state courts of New York or
in the federal courts located in the State of New York. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts.

 

4.8           Severability. If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.

 

4.9           Amendments. This Agreement may not be modified or changed except
by an instrument or instruments in writing executed by the parties hereto.

 

 

 



 

-4-

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above

 

 

  THE COMPANY:       eFLEETS CORPORATION         By:                   Name:
James R. Emmons     Title: Chief Executive Officer               GOOD EARTH
ENERGY CONVERATION                     HOLDER:                              
Address for notice to the Holder:           Fax Number for the Holder:

 

 

 

           

 

-5-

 

EXHIBIT A

 

Name of Noteholder

Amount of Note

(principal amount only)

 Number of shares of restricted common stock of the eFleets Corporation to be
issued upon conversion of the Note [____] $[____] [____]                  

 

 

 

 

 

 

